Citation Nr: 0925456	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a corneal 
ulcer of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1944 
to July 1946.

The Veteran was first denied service connection for residuals 
of a corneal ulcer of the left eye by an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The Veteran did not 
appeal that decision.  In August 2006, the Veteran sought to 
reopen his claim for service connection for residuals of a 
corneal ulcer of the left eye.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision by the 
RO.  In that decision, the RO denied the Veteran's petition 
to reopen the previously denied claim for service connection 
for residuals of a corneal ulcer of the left eye, finding 
that no new and material evidence had been submitted.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for residuals of a corneal 
ulcer of the left eye as a claim to reopen.

In February 2008, the appellant was notified of the time and 
place of a hearing before a RO decision review officer that 
he had requested in connection with his appeal.  See 38 
C.F.R. § 20.704(b) (2008).  He did not report for the 
hearing, however, and no request for postponement was ever 
received.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By an October 2001 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of a 
corneal ulcer of the left eye.  The Veteran did not appeal 
that decision.

2.  Evidence associated with the claims file since the RO's 
October 2001 denial is cumulative of evidence previously of 
record and does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for residuals 
of a corneal ulcer of the left eye.


CONCLUSIONS OF LAW

1.  An October 2001 rating decision by the RO that denied the 
Veteran's claim for service connection for residuals of a 
corneal ulcer of the left eye is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Evidence relating to the Veteran's claim received since 
the RO's October 2001 decision is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the Veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by a notice letter in September 
2006.  The notice letter provided the regulatory language of 
"new and material" evidence.  The Veteran was also told of 
the evidence and information necessary to establishing a 
claim for entitlement to service connection.  Specifically 
regarding VA's duty to notify, the Board finds that the 
September 2006 notice letter to the Veteran apprised him of 
what the evidence must show to establish entitlement to the 
benefits sought, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  

The September 2006 notice letter also notified the Veteran 
that, to be considered material, evidence he supplied must 
pertain to the reason his claim was previously denied.  
Further, the September 2006 letter provided the Veteran 
specific notice of the elements of service connection that 
were the basis for the October 2001 denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Moreover, the September 
2006 notice letter provided the Veteran with the criteria for 
assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board thus concludes that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Here, although the Veteran's claim has not been reopened by 
the RO and will not be reopened by the Board, reasonable 
efforts to assist the Veteran in his claim have been 
undertaken.  To that end, the Board notes that the Veteran's 
available service treatment records are associated with the 
claims file.  The Board notes that a response to the RO's 
initial request for records in October 2000 stated that the 
records were "fire-related," or involved in a 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  However, although the original records are noted 
to be unavailable, the NPRC provided copies of all available 
medical records, which have been associated with the claims 
file.  These records include documentation from the United 
States Army Office of the Surgeon General recording a 1945 
hospitalization for iritis.  In addition, the Veteran was 
provided a VA medical examination in May 2008, and records 
from his ongoing treatment at the VA Northern Indiana Health 
Care System have been associated with the claims file.  Under 
these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions, which 
relate to receipt of additional service department records, 
affects the Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was an October 2001 decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has residuals of a corneal ulcer 
of the left eye that is related to his active military 
service.  Specifically, he contends that his current eye 
disability is etiologically linked to a corneal ulcer he 
incurred while on active duty.  As a result, the Veteran 
contends that service connection is warranted.  

In an October 2001 rating decision, the RO denied the 
Veteran's claim of service connection for residuals of a 
corneal ulcer of the left eye.  The October 2001 decision 
noted that the evidence did not show any evidence linking the 
Veteran's claimed residuals of a corneal ulcer of the left 
eye to any specific incident during active duty or otherwise 
to his military service.  The Veteran did not appeal the 
decision, and it became final.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).  Thereafter, in 
August 2006, the Veteran sought to reopen his claim of 
service connection for residuals of a corneal ulcer of the 
left eye.

Evidence of record in 2001 included a treatment record from 
the Office of the Surgeon General documenting that the 
Veteran was hospitalized in February 1945 for treatment of 
iritis.  A January 2001 VA examination report was also of 
record.  The report shows that the Veteran was found to have 
hyperopia, astigmatism, and bilateral presbyopia, as well as 
bilateral marginal blepharitis.  The examiner acknowledged 
the Veteran's report of having had a left corneal ulcer in 
service but concluded that "under the microscope, no trace 
of this ulcer can be found."  

Evidence added to the record since the October 2001 rating 
decision concerning the Veteran's claim of service connection 
for residuals of a corneal ulcer of the left eye includes a 
VA examination conducted in May 2008 as well as records from 
the Veteran's ongoing treatment at the VA Northern Indiana 
Health Care System.  Records from the Veteran's treatment at 
the VA facility reflect that he carries diagnoses of 
normotensive glaucoma, hyperopic astigmatism with presbyopia, 
focal corneal opacities, and a small pterygium.  No 
etiological information is provided in the Veteran's VA 
treatment records.

Report of the VA examination reflects that the examiner 
reviewed the Veteran's claims file, elicited a history from 
the Veteran, and conducted physical examination.  The Veteran 
stated that he had had a corneal ulcer in his left eye while 
in service.  The examiner found that the Veteran had well-
controlled advanced normotensive glaucoma "greatest in the 
left eye," hyperopic astigmatism with presbyopia, bilateral 
nuclear sclerosing, and focal corneal opacities in the right 
eye.  The examiner specifically noted that the Veteran's 
stated corneal ulcer history "would be unrelated" to the 
glaucoma diagnosis.  He further opined that he found "no 
apparent residuals" to the Veteran's in-service corneal 
ulcer.  In a January 2009 addendum opinion, the examiner 
stated that the Veteran displayed no residuals of the iritis 
for which he was treated in 1945 during service.

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claim of service connection for residuals of a 
corneal ulcer of the left eye has not been received, and the 
claim of service connection for residuals of a corneal ulcer 
of the left eye may not be reopened.  The evidence is new in 
the sense that the VA treatment records and May 2008 VA 
examination report were not previously before agency decision 
makers.  However, this evidence is not material for purposes 
of reopening the claim.  Essentially, the new evidence fails 
to show an etiological link between the Veteran's current eye 
disabilities and his time in service.  In that regard, the 
Board acknowledges that the Veteran's VA treatment records 
reflect diagnoses of and treatment for multiple eye 
disabilities, including normotensive glaucoma, hyperopic 
astigmatism with presbyopia, and focal corneal opacities.  
However, neither the Veteran's treatment records nor the May 
2008 report of VA examination reflects any indication that 
any treatment provider has linked a current eye disability to 
his in-service corneal ulcer, his in-service problem with 
iritis, or otherwise to his time on active duty.  To the 
contrary, multiple VA examiners have been unable to establish 
an etiological link between any of the Veteran's current eye 
disabilities and his time in service, even when informed of 
the in-service treatment for corneal ulcer of the left eye 
and iritis.  

The Board thus concludes that the evidence associated with 
the file subsequent to the October 2001 rating decision is 
not material because it fails to offer a medical opinion 
addressing any possible etiological link between the 
Veteran's current eye disabilities and his time in active 
service.  In sum, the evidence received since the October 
2001 RO decision is not material to the Veteran's claim of 
service connection for residuals of a corneal ulcer of the 
left eye.  As noted in 38 C.F.R. § 3.156(a), new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  In this 
case, although the Board concedes that the Veteran is 
currently seeking treatment for multiple eye disabilities as 
residuals of a left eye corneal ulcer, the evidence 
associated with the Veteran's claims file since the October 
2001 denial does not provide any medical evidence showing a 
link between a current eye disability and his time in 
service.  Thus, none of the evidence raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection.

The Board has also considered the assertions and testimony of 
the Veteran in support of his claim, but emphasizes that he 
is not shown to be other than a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter.  As such, he is not competent to 
provide probative evidence on a medical matter-to include 
the etiology of any disability.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Therefore, where, as here, 
resolution of an issue on appeal turns on a medical matter, 
unsupported lay statements, even if such statements are new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence relating to the Veteran's claim of 
service connection for residuals of a corneal ulcer of the 
left eye has not been received; hence, the requirements to 
reopen the claim of service connection have not been met, and 
the appeal must be denied.  As new and material evidence to 
reopen the finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a corneal ulcer of the left eye 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


